NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

WILLIAMS JAMES TRUESDALE,          )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-2863
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Michael F. Andrews,
Judge.

William James Truesdale, pro se.


PER CURIAM.

             Affirmed. See Moore v. State, 882 So. 2d 977 (Fla. 2004); State v.

Whitehead, 472 So. 2d 730 (Fla. 1985); Robinson v. State, 37 So. 3d 921 (Fla. 2d DCA

2010); Carpenter v. State, 884 So. 2d 385 (Fla. 2d DCA 2004); Burttram v. State, 846

So. 2d 1201 (Fla. 2d DCA 2003); Lane v. State, 981 So. 2d 596 (Fla. 1st DCA 2008);

Coke v. State, 955 So. 2d 1216 (Fla. 4th DCA 2007); Williams v. State, 907 So. 2d 1224

(Fla. 5th DCA 2005).



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.